Exhibit EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this 31st day of July, 2009 by and between Dynex Capital, Inc., a Virginia corporation (the “Company”), and Byron Boston (“Executive”). W1TNESSETH: WHEREAS, Executive is currently employed by the Company; WHEREAS, the Company desires to continue to employ and secure the exclusive services of Executive on the terms and conditions set forth in this Agreement; and WHEREAS, Executive desires to accept such employment on such terms and conditions. NOW, THEREFORE, in consideration of the mutual covenants and promises contained herein and for other good and valuable consideration, the Company and Executive hereby agree as follows: 1.Agreement to Employ.
